In re GAF Corporation; Keene Corporation; Flexitallic Gasket Company Inc.; Quigley Company Inc.; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Third Circuit, No. CW90-0506; Parish of Grant, 14th Judicial District Court, Div. “H”, No. 88-0102.
Granted. Ruling of the court of appeal is reversed. La.Code Civ.P. art. 1464 is not applicable. Ruling of the district court is reinstated. Trial judge shall issue a protective order to insure the integrity of the specimens.
WATSON, J., dissents. See 90-CC-1122.